DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B, claims 1-11, 13 and 15-19, in the reply filed on 7/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022.

Specification
The disclosure is objected to because of the following informalities: The Specification is missing the foreign priority information.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, it is unclear from the claim limitations, and in light of the specification (see, for example, para 0100), what the Applicant is claiming, and excluding, from the present invention given that itis unclear if the recited “conductive particle” excludes electrically conductive particles, heat conductive particles, other conductive particles or some or all of the above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kigami et al. (US 2018/0044554 A1).

Regarding claim(s) 1-11 and 13, Kigami teaches a single-faced or double-faced pressure-sensitive adhesive (PSA) sheet for fixing a pressure-sensitive sensor of a mobile electronic device (portable) to a back surface member made of, inter alia, aluminum (internal component is a metallic part) (para 0151-0156), and comprising a substrate (backing) having a PSA layer formed on one surface thereon, is formed from, inter alia, aluminum foil (metal layer, current claim 11) (para 0136) and has a thickness of, inter alia, 10-30 m based on a balance of applicable thickness, handleability and workability (para 0138).  
The Examiner notes that the aluminum foil having the cited thickness is identical to the material presently claimed and presently disclosed (see para 0025 of the specification as originally filed), and to the thickness presently claimed (current claim 13) and presently disclosed (see, for example, para 0131 of said specification), that demonstrates the presently recited resistivity (current claim 8), electric conductivity (current claim 9) and permeability (current claim 10).
Kigami also teaches that the PSA sheet has a thickness of 100 m or less (para 0143) and the PSA layer has a thickness of 10-30 m based on a balance applicable thickness and adhesion (para 0131), which provides the presently claimed thickness ratio of 1.0 (current claim 6); and that the PSA layer comprises an acrylic base polymer and a tackifier resin (current claim 2), and a rust inhibitor (para 0025-0026; 0072).
Kigami further teaches that the acrylic base polymer comprises, inter alia, n-butyl acrylate at 90-97% by weight (para 0028-0030) and comprises a carboxyl group-containing monomer (current claim 3) such as acrylic acid at 4.5-6% by weight towards a balance of shear impact resistance and adhesion (para 0038-0039), which said acrylate and acid are identical to that presently disclosed (see para 0129 of said specification) and which said proportions overlap that presently disclosed (see said para 0129).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Kigami continues to teach that the rust inhibitor is an azole-based rust inhibitor such as, inter alia, 1,2,3-benzotriazole (current claim 5) in an amount of 8 parts by weight or less based on 100 parts by weight of the base polymer (current claim 4) (para 0062-0070); and that the tackifier resins in a terpene phenolic tackifier resin having a hydroxyl value of 70 mg KOH/g and a softening point of 145 °C in an amount of 20 parts by weight (para 0012; 0072-0083; and 0206), which is identical to that presently disclosed (see said para 0129). 
Given that Kigami teaches a PSA sheet formed from an aluminum substrate having a thickness identical to that presently claimed/disclosed, and formed from a material identical to that presently claimed/disclosed, upon which are disposed PSA on opposing sides of said substrate; which said PSA layers have a thickness identical to that presently claimed/disclosed and formed from materials identical to that presently claimed/disclosed, and in proportions identical to that presently claimed/disclosed, it is reasonable to conclude that the PSA sheet of Kigami would demonstrate the presently claimed electrical shielding effect and the magnetic shielding effect under the presently recited conditions.
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the acrylic polymer of Kigami with the presently proportions of the acrylic acid towards a balance of shear impact resistance and adhesion required of the prior art’s intended application as in the present invention.

Regarding claim 15, Kigami teaches the presently claimed adhesive strength under the presently claimed conditions (para 0147-0148).

Regarding claim 16, Kigami teaches the presently claimed discoloration under the presently claimed conditions (albeit on a copper layer “and the like”).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kigami et al. (US 2018/0044554 A1) in view of Kuwashita et al. (JP 3879899 B2).  The Examiner notes that citations from the ‘899 publication were taken from a machine translation which is included with the current action..

Regarding claim(s) 17-18, Kigami teaches a single-faced or double-faced pressure-sensitive adhesive (PSA) sheet as in the rejection of at least claim 1 set forth above.

Kigami is silent to one of the two PSA layers being a black layer.

However, Kuwashita teaches a light-shielding PSA sheet comprising a PSA layer comprising a black colorant for use in an electronic display device towards shielding unnecessary light leakage (para 0005).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide one of the two PSA layer of Kigami with a black pigment towards reducing light leakage in an electronic display device as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/27/2022